Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendment filed 26 April 2022 has incorporated former allowable claim 13 into independent claim 1.  Claims 14-24, drawn to a non-Elected Invention, are now canceled and may be pursued in a Divisional or the like without facing Double Patenting rejections (based on the distinct statutory categories).
All claims now require flowing a solution of asphaltene to a water producing zone then flowing an aqueous solution comprising a surfactant to contract and force precipitation of asphaltene in the water producing zone.  
While the general idea of forcing precipitation of asphaltenes with water downhole is known (e.g., Al-Nakhli 2019/0093451; Limburg 2,223,89), adding surfactant to the water yet still successfully forcing precipitation of the asphaltene downhole appears to be counterintuitive to the Prior Art.  For example, Naumov (2017/0058185) teaches including surfactants in solvent-containing fluids with dissolved asphaltene in order to further inhibit asphaltene precipitation downhole, based on the well-understood properties of surfactants.  Accordingly, adding surfactant to the water would similarly be expected based on the Prior Art (and the general understanding of surfactants) to generally inhibit asphaltene precipitation downhole, not force asphaltene precipitation downhole.  In contrast, the current Invention advantageously uses the surfactant “to enhance miscibility of the water and the solvent” ([0030]) while still successfully forcing asphaltene precipitation downhole.  Only one with the benefit of the current disclosure would do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674